Case: 1:20-cv-02479-DAP Doc #: 1 Filed: 11/02/20 1 of 8. PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION



JAY EMMER-LOVELL
13427 Fisher Road                          CASE NO.:

Burton, Ohio 44021
                                           JUDGE:
-and-


REBECCA RUSSELL
13427 Fisher Road
Burton, Ohio 44021
                                           COMPLAINT WITH JURY DEMAND
         Plaintiffs,                       ENDORSED HEREON


V.



ESTES EXPRESS LINES
3901 West Broad Street
Richmond, Virginia 23230

        Also Serve


        ESTES EXPRESS LINES
        P.O. BOX 25612
        Richmond, Virginia 23260

        Also Serve


        ESTES EXPRESS LINES
        c/o Corporation Service Company
        50 West Broad Street, Suite 1330
        Columbus, Ohio 43215


-and-
Case: 1:20-cv-02479-DAP Doc #: 1 Filed: 11/02/20 2 of 8. PageID #: 2




DAVID MANGRUM
3901 West Broad Street
Richmond, Virginia 23230

          Also Serve


          DAVID MANGRUM
          P.O. BOX 25612
          Richmond, Virginia 23260

-and-


JOHN DOES 1 THROUGH 5
(Names and Addresses Currently Unknown)
Coi'poration(s), partnership(s), business
entity(ies), or other individuals described in
more detail herein.


          Defendants.




         NOW COME Plaintiffs, Jay Emmer-Lovell and Rebecca Russell, by and tlirough

counsel, and for their Complaint against Defendants, allege as follows.



                           PARTIES, VENUE AND JURISDICTION

1.      At all times relevant herein. Plaintiffs were residents of Burton, Ohio and were husband

        and wife.


2.      At all times relevant herein. Defendant Estes Express Lines (hereinafter “Estes”) was and

        remains a for-profit corporation or other business entity organized and existing under the

        laws of the State of Virginia with its headquarters and principal place of business in

        Richmond, Virginia but actively engaging in and conducting business in the State of

        Ohio, which is where the activity giving rise to Plaintiffs’ claims occurred or were

        conducted as more fully described below.


                                                 2
Case: 1:20-cv-02479-DAP Doc #: 1 Filed: 11/02/20 3 of 8. PageID #: 3




3.   Upon information and belief, Defendant David Mangrum was an employee and/or agent

     of Defendant Estes and/or John Doe(s) Defendants 3-5 working within the course and

     scope of his employment or agency as a driver for Defendant Estes or John Doe(s) 3

     through 5, and personally participated in the events or committed the acts and omissions

     in Middlefield, Ohio in Geauga County that give rise to Plaintiffs claims, as more fully

     described below.


4.   At all times relevant herein, Defendants John Does 1 through 5 are corporations,

     partnerships, business entities or individuals engaged in the actions and failures more

     fully described below that caused or resulted in Plaintiffs’ injuries and damages. The

     exact name(s), address(es) and identity(ies) of Defendants John Does 1 through 5 are

     presently unknown and could not be discovered with reasonable and due diligence prior

     to filing of this Complaint. Plaintiffs will seek leave to amend this Complaint to

     specifically name and identify these John Does Defendants 1 through 5 once their exact

     name(s), address(es), and identity(ies) are discovered, known and identified.

5.   Upon information and belief, at all times relevant herein Defendant John Doe(s) 1

     through 2 was/were working within the course and scope of his/her employment or

     agency as a driver for Defendant Estes or John Doe(s) 3 through 5, and personally

     participated in the events or committed the acts and omissions in Middlefield, Ohio in

     Geauga County that give rise to Plaintiffs’ claims, as more fully described below.

6.   At all times relevant herein, Defendants transacted business, engaged in tortious conduct,

     caused tortious injury, and otherwise established minimum contacts in the State of Ohio

     and more specifically Geauga County, Ohio.




                                              3
Case: 1:20-cv-02479-DAP Doc #: 1 Filed: 11/02/20 4 of 8. PageID #: 4




7.   Jurisdiction over this claim is provided to this Court under 28 U.S.C. §§ 1332 and/or

     1367.


8.   Venue is proper with this Court pursuant to 28 U.S.C. § 1391 because all or a substantial

     part of the events or omissions of one or more Defendants that give rise to Plaintiffs’

     claims occurred within Geauga County, Ohio.



                                FIRST CAUSE OF ACTION


 Negligent, Reckless, Wanton and Malicious Misconduct ofDefendant Estes, Defendant David
                      Mangrum and Defendants John Doe(s) 1 through 5

9.   Plaintiffs incorporate by reference all allegations contained in all other paragraphs and

     Causes of Action as if fully rewritten herein.

10. At all times relevant herein, Plaintiff Jay Emmer-Lovell was a temporary employee

     and/or agent of Molten Metal Equipment Innovations, EEC located at 15510 Old State

     Road, Middlefield, Ohio.

11. On or about April 19, 2019, Defendant David Mangrum and/or Defendant John Doe(s) 1

     through 2 negligently and/or carelessly operated Defendant Estes’s semi-tractor trailer

     with a conscious disregard for the safety of others by failing to engage the brakes and/or

     parking brakes and/or chock the wheels to insure the semi-tractor trailer was safe for

     loading while at the loading dock of Molten Metal Equipment Innovations, EEC.

12. At the same time Defendant David Mangrum and/or Defendant John Doe(s) 1 through 2

     negligently and/or carelessly failed to engage the brakes and/or parking brake and/or

     chock the wheels. Plaintiff was inside the trailer loading a delivery when the semi-tractor

     trailer began to roll away from the dock and toward a ditch.




                                               4
Case: 1:20-cv-02479-DAP Doc #: 1 Filed: 11/02/20 5 of 8. PageID #: 5




13. Plaintiff realized the semi-tractor trailer was rolling toward the ditch and out of control

     and jumped from the rear of the moving semi-tractor trailer sustaining serious,

     debilitating and permanent injuries and damages described more fully below.

14. Defendant David Mangrum and/or Defendant John Doe(s) 1 through 2’s negligence and

     conscious disregard for the safety of others includes, without limitation: failing to inspect

     his/her equipment; failing to confirm the semi-tractor trailer was safe to load; failing to

     confirm the brakes and/or parking brake were engaged to prevent movement so the semi

     tractor trailer would not roll away from the loading dock with Plaintiff inside; failing to

     insure the semi-tractor trailer wheels were chocked; failing to otherwise use reasonable

     care under the circumstances; and Defendant David Mangrum and/or Defendant John

     Doe(s) 1 through 2 was/were otherwise negligent and acted with a conscious disregard for

     the safety of others as will be established at trial.

15. One or more of Defendant David Mangrum and/or Defendant John Doe(s) 1 through 5’s

     actions and failures violated federal and/or state statutes designated to promote safety and

     were negligent per se. ■

16. At all times relevant herein Defendant David Mangrum and/or Defendant John Doe(s) 1

     through 2 was/were an employee or agent of or under the control of Defendant Estes or

     John Doe(s) 3 through 5 and was/were acting within the course and scope of that

     employment or agency or was/were acting in furtherance of a joint enterprise or venture

     with Defendant Estes or John Doe(s) 3 tlirough 5 such that Defendants Estes and John

     Doe(s) 3 through 5 are responsible and/or derivatively responsible and liable for

     Defendant David Mangrum and/or Defendant John Doe(s) 1 through 2’s negligence and

     conscious disregard for the safety of others under the doctrine of vicarious liability




                                                  5
Case: 1:20-cv-02479-DAP Doc #: 1 Filed: 11/02/20 6 of 8. PageID #: 6




      including respondeat superior and principles of agency and is/are therefore jointly and

      severally liable for all of Plaintiffs’ injuries, damages, harms and losses set forth herein.

17. As a direct and proximate result of the Defendants’ negligence, conscious disregard for

      the safety of others and breach of the duties they owed as aforesaid and to be otherwise

      established at trial. Plaintiff Jay Emmer-Lovell sustained serious and long-lasting

      personal injuries and damages, including, without limitation: injuries to his left leg, left

      hip, left knee, back and numerous and various other injuries. Some or all of these injuries

      resulted in extreme physical, mental and emotional trauma, pain, suffering, scarring.

      discomfort and/or disability; all of which Defendants are liable for.

18. As a direct and proximate result of the Defendants’ negligence, conscious disregard for

      the safety of others and breach of the duties they owed as aforesaid and to be otherwise

      established at trial. Plaintiffs have incurred (and will continue to incur) economic losses

      and out-of-pocket expenses including, but not limited to: prescription and medical supply

      expenses and charges, and fees and expenses related to prosecuting this action; all of

      which Defendants are liable for.


19. Plaintiff Jay Emmer-Lovell further states that as of the time of the aforementioned

      injuries, he was, and continues to be, the spouse of Plaintiff Rebecca Russell.

20. As a direct and proximate result of the injuries in which her spouse sustained as a result of

      Defendants’ negligence, conscious disregard for the safety of others and breach of the

      duties they owed as aforesaid and to be otherwise established at trial, Plaintiff Rebecca

      Russell has been deprived of her spouses services and consortium.

21.   As a further direct and proximate result of the injuries in which her spouse sustained as a

      result of Defendants’ negligence, conscious disregard for the safety of others and breach



                                                 6
Case: 1:20-cv-02479-DAP Doc #: 1 Filed: 11/02/20 7 of 8. PageID #: 7




      of the duties owed as aforesaid and to be otherwise established at trial, Plaintiff Rebecca

      Russell suffered a loss of income, a loss of or diminished working and earning capacity,

      and a loss of earning potential and capacity into the future.

22.   Plaintiffs believe that some or all of their injuries, damages, harms and losses (including

      loss of consortium) as stated herein and to be otherwise established at trial are permanent

      or are long lasting and will continue into the indefinite future.

23.   Plaintiffs further believe and therefore state that Defendants’ actions and failures as


      aforesaid and to be otherwise established at trial demonstrate a conscious, reckless and/or

      flagrant disregard for the rights and safety of another person (including Plaintiffs) which

      had a great probability and virtual certainty of causing substantial harm, thereby also

      entitling Plaintiffs to an award of punitive damages, legal fees and litigation expenses.

24.   Plaintiffs further believe and therefore state that if and to the extent Defendants


      authorized, participated in, or ratified acts or omissions of their employee(s) and/or

      agent(s) that constitute willful, wanton, intentional, deliberate and malicious misconduct,

      and/or demonstrate a conscious, reckless and/or flagrant disregard for the rights and

      safety of another person (including Plaintiffs) which had a great probability of causing

      substantial harm, then Plaintiffs are also entitled to an award of punitive damages, legal

      fees, and litigation expenses against Defendants.

               WHEREFORE, Plaintiffs respectfully request judgment in their favor and

      against all Defendants jointly and severally, in an amount that is just and fair and in

      excess of seventy-five thousand dollars ($75,000.00) (exclusive of costs and interest), in

      addition to punitive damages, reasonable attorney fees, costs, expenses pre-and post-




                                                 7
Case: 1:20-cv-02479-DAP Doc #: 1 Filed: 11/02/20 8 of 8. PageID #: 8




    judgment interest and any and all other relief that this Honorable Court deems just under

    the circumstances.




                                             Respectfully submitted,
                                             Plevin & GalluccjCo., L.P.A.

                                             /s/ Fred S. Papalardo, Jr.
                                             Fred S. Papalardo, Jr.(0083189)
                                             David R. Grant(0065436)
                                             Frank L. Gallucci, III (0072680)
                                             55 Public Square - Suite 2222
                                             Cleveland, Ohio 44113
                                             T:(216)861-0804 F:(216)861-5322
                                             Email: fpapalardo@pglawver.com
                                                    dgrant@,pglawver.com
                                                    fgallucci@.pglawver.com
                                             Counselfor Plaintiffs




                                      JURY DEMAND


      Plaintiffs hereby demand a trial by jury on all triable issues.




                                             /s/ Fred S. Payalardo, Jr.
                                             Plevin & Gallucci Co., L.P.A.
                                             Counselfor Plaintiffs




                                               8
